Citation Nr: 0514364	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-01 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to recognition of the appellant as the veteran's 
surviving spouse for the purpose of receiving VA death 
benefits.



ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel




INTRODUCTION

The veteran served on active duty from June 1962 to May 1967.  
He died in June 1994.  The appellant alleges that she is the 
veteran's surviving spouse for VA death benefits purposes.

By a September 2002 RO decision, service connection for the 
cause of the veteran's death was granted.  In a September 
2003 letter, the RO informed the appellant that she was not 
entitled to VA death benefits as she was not the veteran's 
surviving spouse.  In November 2003, the RO received the 
appellant's notice of disagreement (NOD).

The appeal is REMANDED to the agency of original jurisdiction 
via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

In September 2003, the appellant was informed that her claim 
was being denied.  In November 2003, the RO received a timely 
NOD.  A statement of the case addressing this issue has not 
been furnished to the appellant.  Manlincon v. West, 12 Vet. 
App. 238 (1999).  As such, this claim must be remanded so 
that appropriate action can be taken.

In light of the foregoing, the case is REMANDED to the RO for 
the following:
	
The RO should provide the appellant with 
a statement of the case on the merits of 
her claim and notice that she must timely 
submit a substantive appeal in order to 
perfect an appeal to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


